IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,486-01


                           EX PARTE ALEX CENICEROS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20170D03795-171-1 IN THE 171ST DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                             OPINION

        Applicant was convicted of one count of manslaughter, one count of an accident involving

death, and one count of tampering with evidence and sentenced to twenty years’ imprisonment on

the first two counts and ten years’ imprisonment on the third. The Eighth Court of Appeals

dismissed his appeal for want of jurisdiction. Ceniceros v. State, No. 08-19-00189-CR (Tex.

App.—El Paso Aug. 7, 2019)(not designated for publication). He filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel failed to timely

file a notice of appeal. Based on the record, the trial court has found that counsel failed to timely file
                                                                                                  2

a notice of appeal.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number 20170D3795 from the 171st District Court of El Paso County. Within ten days from

the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent on direct appeal. Should Applicant decide to appeal, he must file a written notice of

appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: June 22, 2022
Do not publish